COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



PAMELA HENNING-ISOM,


                            Appellant,

v.


ROBERT ANDREAS RODRIGUEZ,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-09-00199-CV

Appeal from the

301st Family District Court

of Dallas County, Texas 

(TC# 01-08150-T) 


MEMORANDUM  OPINION

	This appeal is before the Court for determination whether it should be dismissed for lack
of jurisdiction.  Appellant, Ms. Pamela Henning-Isom, filed a notice of appeal on June 9, 2009. 
By letter dated September 16, 2009, the clerk of this Court notified Appellant of the Court's
intent to dismiss the case for lack of jurisdiction as it appeared there was no appealable order
entered in the trial court.  The clerk informed Appellant of our intent to dismiss the appeal
without further notice, unless a party, within ten days of the date of the notice, could show
grounds for continuing the appeal.  We have not received a response.
	Appellate courts generally have jurisdiction over final judgments, and such interlocutory
orders as the legislature deems appealable.  Tex.Civ.Prac.&Rem.Code Ann. § 51.012 (Vernon
Supp. 2009) & § 51.014 (Vernon 2008); Ruiz v. Ruiz, 946 S.W.2d 123, 124 (Tex.App.--El Paso
1997, no pet.).  Given the absence of a final judgment or other appealable order, we dismiss this
appeal for lack of jurisdiction.



November 12, 2009
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.